Walton, J.
This is an action to recover damages for negligently causing the death of a person. The declaration alleges that Ralph S. Sawyer, while at work in the defendants’ lime quarry, ivas killed by a stone which was negligently allowed to fall upon him.
The declaration avers that the decedent survived his injuries about an hour; and the suit, in its original form, was simply a common-law action, based on the alleged negligence of the defendants. But, by leave of court, the writ has been amended by inserting an allegation that the action is brought for the benefit of the widow of the deceased. This was an important amendment. It changed the character of the action. In its original foi’m, the damages, if any had been recovered, would have belonged to the estate of the deceased. In its present form, the damages, if any are recovered, will belong to the widow of the deceased; and the amendment changes the rule by which the damages are to be assessed. The amendment, therefore, was important, and not a mere matter of form.
To this amended declaration, the defendants demurred. The object of the demurrer appears to have been to obtain a construction of the statute of 1891, c. 124, entitled, "An Act to give a right of action for injuries causing death.”
The question argued is, whether the remedies provided by this statute (Act 1891, c. 124,) must not be limited to cases where the persons injured die immediately. It is the opinion of the court that they must. A similar statute has been so construed, and no reason is perceived why this statute should not receive the same construction.
In State v. Maine Central Railroad, 60 Maine, 490, the court held that a statute giving a right of action by indictment-against railroad corporations for negligently causing the death of a person, and declaring that the amount recovered should be for the benefit of the widow’ and children of the decedent, must be limited in its application to cases of immediate death; and this decision w’as affirmed in State v. Grand Trunk Railway, 61 Maine, 114.
The court could not believe that the legislature intended to give tw'o remedies for a single injury. It had become settled *47law in this State that if a person was injured through the negligence of another person, or a corporation, and afterwards died of his injuries, redress could be obtained by his personal representative. But it had been held in Massachusetts (and the law was assumed to be the same in this State) that if. the person injured died immediately, no redress could be had. And it was believed that it was the intention of the legislature to remedy this defect. Not to give a new right of action, where ample means of redress already existed ; but to supplement the existing law, and give a new right of action in a class of cases where no means of redress before existed. And it was believed that full effect would be given to the legislative intention by limiting the new right of action to cases where the persons injured died immediately.
So, in this case, we can not believe that the legislature intended by the act of 1891, c. 124, to give two actions for a single injury,— one for the benefit of the decedent’s estate, and another for the benefit of his widow and children or next of kin. We think the legislative intention was to extend means of redress to a class of cases where none before existed. This class of cases was still large. There still existed a large class of cases in which redress for injuries resulting in immediate death could not be had. And wre can not resist the conviction that it was the intention of the legislature to provide means of redress for this class of cases, and not to duplicate the wrong-doer’s liability, and subject him to tw7o actions for a single injuiy. Previous statutes of a similar character having been so interpreted, we can not resist the conviction that the legislature expected and intended that this statute should receive the same interpretation. Our conclusion, therefore, is that the Act of 1891, c. 124, applies only to cases in which the persons injured die immediately.
We do not say that the death must be instantaneous. We have never so held. Very few injuries cause instantaneous death. Instantaneous means done or occurring in an instant, or without any perceptible duration of time; as the passage of electricity appears to be instantaneous. It is so defined in Webster’s Inter*48national Dictionary. And when we say that the death must be immediate, we do not mean to say that it must follow the injury within a period of time too brief to be perceptible. If an injury severs some of the principal blood-vessels, and causes the person injured to bleed to death, we think his death may be regarded as immediate though not instantaneous. If a blow upon the head produces unconsciousness, and renders the person injured incapable of intelligent thought or speech or action, and he so remains for several minutes, and then dies, we think his death may very properly be considered as immediate, though not instantaneous. Such a discrimination may be regarded by some as excessively exact or nice, and therefore hypercritical. But, in stating legal propositions, it is impossible to be too exact; find while other courts, and some writers of text books, have used indiscriminately the words instantaneous and immediate, and the adverbs instantaneously and immediately, we have not regarded them, in this class of cases, as meaning precisely the same thing, and have preferred to use the words immediate and immediately, as being more comprehensive and elastic in their meaning, than the words instantaneous and instantaneously, and better calculated to convey the idea which we wish to express. Of course, an instantaneous death is an immediate death; but we have not supposed that an immediate death is necessarily and in all cases an instantaneous death.
Bead in the light of history, — that is, taking into account the then existing state of the law in this State, and the defects supposed to exist, and the presumed desire to remedy those defects, and not to change or alter the law in particulars where no change was needed,— our conclusion is that the statute of 1891, c. 124, entitled, "An Act to give a right of action for injuries causing death,” was intended by the legislature to apply to cases where the persons injured die immediately. It not being averred in the plaintiff’s declaration that her husband died immediately, but, on the contrary, it being therein averred that he survived about an hour, we think the declaration describes only a common-law right of action, in which the damages, if any are recovered, must be for the benefit of the decedent’s estate generally, *49and not for the exclusive benefit of his widow; and that, in its amended form, (declaring that the action was brought for the exclusive benefit of the widow of the deceased,) it was demurrable, and that the demurrer was rightfully sustained. Consequently, the exceptions must be overruled. But, as stipulated in the bill of exceptions, the plaintiff’ may again amend her writ by restoring it to its original form, without the payment of costs, and the defendants may plead anew.

Exceptions overruled.